Citation Nr: 0318838	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-04 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  


Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please undertake all necessary efforts to 
obtain the veteran's record of psychiatric 
treatment, as dated from 1978 to 1982, from T. S. 
Ramaswamy, M.D., located at 2210 Jackson St., 
Anderson, IN 46010 (telephone 765-644-1414).  If 
these records cannot be retrieved or are otherwise 
unavailable, please obtain written confirmation of 
the same.

2.  Please undertake all necessary efforts to 
obtain the veteran's complete record of psychiatric 
treatment (date unknown) from Gary L. Crawley, 
M.D., located at 1210 Medical Arts, Anderson, IN 
46016 (telephone 765-298-4111).  If these records 
cannot be retrieved or are otherwise unavailable, 
please obtain written confirmation of the same.

3.  After receiving as many of the above-referenced 
records as possible, make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded a psychiatric examination to determine 
the nature and etiology of his psychiatric 
disability.  The examination report should include 
a detailed account of all pathology found to be 
present.  All necessary special studies or tests 
are to be accomplished, and the examiner should 
assign a GAF score.  

After review of the claims file, the examiner is 
requested to provide an opinion concerning whether 
it is at least as likely as not that the veteran's 
current psychiatric disability is related to 
service.  In rendering this opinion, the examiner's 
attention is directed to:

?	Service medical records for period of service 
1969-1971 (no psychiatric complaints, 
treatment, or diagnosis). 

?	Report of medical examination for re-entry 
into service dated in 1976 (no psychiatric 
complaints, evaluation normal). 

?	Detailed medical history of veteran's 
psychiatric condition as shown in November 
1994 report by Jack Papazian, Ph.D., and May 
1995 report from the Center for Mental Health.  

?	Also see the prior 2001 VA examination report 
concluding veteran's paranoid schizophrenia 
"appears" to have its etiology in military 
service.

The rationale for any opinion expressed should be 
set forth.  Send the claims folder to the examiner 
for review in conjunction with the examination.

4.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


